Case 21-03000-sgj Doc 48-11 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 7




                            EXHIBIT LLLLL
                                            Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                          Entered 01/25/21 18:52:30                    Page 2 of 7




From:                               HCMLP.DataIntegrity@hcmlp.com
Sent:                               Friday, October 09, 2020 9:06 AM
To:                                 FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                                    HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:                            HCMLP - Previous Day Trades




Previous Day Trades

TradeType           Fund                     Portfolio                       CTPY               SideCode           Instrument         TradeDate    InstType   Commitment     Price   ExcValue     IssuerAnalyst   LastPrice LastPriceSource

                                                                                                                                                  Common
M           Aberdeen CLO         ABERDEEN LOAN FUNDING             Wolfe Research Securities Sale          AVYA                        10/08/20                  -2,505.00   18.69    46,819.95 Pod B                 18.95 Bloomberg
                                                                                                                                                  Stock
                                                                                                                                                  Common
M           Brentwood CLO Ltd    Brentwood CLO                     Wolfe Research Securities Sale          AVYA                        10/08/20                 -13,760.00   18.69   257,182.66 Pod B                 18.95 Bloomberg
                                                                                                                                                  Stock
                                                                                                                                                  Common
M           Eastland CLO, Ltd.   Eastland CLO                      Wolfe Research Securities Sale          AVYA                        10/08/20                 -33,327.00   18.69   622,901.63 Pod B                 18.95 Bloomberg
                                                                                                                                                  Stock
                                                                                                                                                  Common
M           Grayson CLO, Ltd.    Grayson CLO - Float               Wolfe Research Securities Sale          AVYA                        10/08/20                 -25,850.00   18.69   483,152.01 Pod B                 18.95 Bloomberg
                                                                                                                                                  Stock
                                                                                                                                                  Common
M           Greenbriar CLO LTD   GREENBRIAR CLO                    Wolfe Research Securities Sale          AVYA                        10/08/20                 -22,009.00   18.69   411,361.42 Pod B                 18.95 Bloomberg
                                                                                                                                                  Stock
M           HCMLP Internal       HCMLP Internal - Jefferies        Jefferies Capital Partners   Sell       NXRT                        10/08/20   Equity          -468.00    44.89    21,008.52                       44.86 Bloomberg
            Highland Small-Cap   Highland Small-Cap Equity Fund - JonesTrading Institutional
M                                                                                               Sell       EGFEY                       10/08/20   ADR           -20,300.00    0.20     4,060.00 Pod A                  0.19 Bloomberg
            Equity Fund          Bank of New York                 Services LLC
            Highland Socially
                                 Highland Socially Responsible     LEERINK SWANN &                                                                Common
M           Responsible Equity                                                                  Sell       AMGN                        10/08/20                  -2,500.00 244.76    611,903.75                      240.09 Bloomberg
                                 Equity Fund - Bank of New York    COMPANY                                                                        Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible     LEERINK SWANN &                                                                Common
M           Responsible Equity                                                                  Sell       AMGN                        10/08/20                  -2,500.00 244.76    611,903.75                      240.09 Bloomberg
                                 Equity Fund - Bank of New York    COMPANY                                                                        Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible     Merrill Lynch Credit                                                           Common
M           Responsible Equity                                                                  Sell       AMGN                        10/08/20                  -2,500.00 242.41    606,023.75                      240.09 Bloomberg
                                 Equity Fund - Bank of New York    Products, LLC-Algo                                                             Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible     Merrill Lynch Credit                                                           Common
M           Responsible Equity                                                                  Sell       AMGN                        10/08/20                  -2,500.00 242.41    606,023.75                      240.09 Bloomberg
                                 Equity Fund - Bank of New York    Products, LLC-Algo                                                             Stock
            Fund


                                                                                                                       1
                                            Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                 Entered 01/25/21 18:52:30                   Page 3 of 7




TradeType           Fund                    Portfolio                       CTPY         SideCode         Instrument         TradeDate    InstType   Commitment    Price   ExcValue      IssuerAnalyst   LastPrice LastPriceSource

            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                   Common
M           Responsible Equity                                                           Buy        FRC                       10/08/20                  1,875.00 122.75    -230,149.88                      123.76 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                     Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                   Common
M           Responsible Equity                                                           Buy        FRC                       10/08/20                    625.00 122.75     -76,716.63                      123.76 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                     Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    VIRTU Financial        Buy        FRC                       10/08/20                  5,625.00 123.39    -694,042.31                      123.76 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    VIRTU Financial        Buy        FRC                       10/08/20                  1,875.00 123.39    -231,347.44                      123.76 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    VIRTU Financial        Buy        OKE                       10/08/20                  3,210.00   29.38    -94,308.20                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    VIRTU Financial        Buy        OKE                       10/08/20                  2,250.00   29.38    -66,103.88                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    VIRTU Financial        Buy        OKE                       10/08/20                  2,040.00   29.38    -59,934.18                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    SunTrust Bank          Buy        OKE                       10/08/20                  4,579.60   29.32   -134,281.66                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    SunTrust Bank          Buy        OKE                       10/08/20                  3,210.00   29.32    -94,122.66                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                           Common
M           Responsible Equity                                    SunTrust Bank          Buy        OKE                       10/08/20                  2,910.40   29.32    -85,337.88                       29.41 Bloomberg
                                 Equity Fund - Bank of New York                                                                          Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                   Common
M           Responsible Equity                                                           Buy        OKE                       10/08/20                  2,910.40   29.29    -85,236.01                       29.41 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                     Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                   Common
M           Responsible Equity                                                           Buy        OKE                       10/08/20                  2,040.00   29.29    -59,744.87                       29.41 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                     Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                   Common
M           Responsible Equity                                                           Buy        OKE                       10/08/20                  1,849.60   29.29    -54,168.68                       29.41 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                     Stock
            Fund




                                                                                                              2
                                            Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                  Entered 01/25/21 18:52:30                  Page 4 of 7




TradeType           Fund                    Portfolio                       CTPY         SideCode          Instrument         TradeDate    InstType   Commitment   Price    ExcValue      IssuerAnalyst   LastPrice LastPriceSource

            Highland Socially
                                 Highland Socially Responsible    OPPENHEIMER                                                             Common
M           Responsible Equity                                                           Sell       TDOC                       10/08/20                   -500.00 223.52    111,760.00                       221.48 Bloomberg
                                 Equity Fund - Bank of New York   HOLDINGS INC.                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    OPPENHEIMER                                                             Common
M           Responsible Equity                                                           Sell       TDOC                       10/08/20                   -500.00 223.52    111,760.00                       221.48 Bloomberg
                                 Equity Fund - Bank of New York   HOLDINGS INC.                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       TDOC                       10/08/20                   -500.00 221.68    110,838.75                       221.48 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       TDOC                       10/08/20                   -500.00 221.68    110,838.75                       221.48 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       TXN                        10/08/20                   -450.00 147.86     66,535.65                       148.06 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       TXN                        10/08/20                  -1,050.00 147.86   155,249.85                       148.06 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    SunTrust Bank          Sell       TXN                        10/08/20                  -1,050.00 147.60   154,975.49                       148.06 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    SunTrust Bank          Sell       TXN                        10/08/20                  -2,450.00 147.60   361,609.47                       148.06 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       WDAY                       10/08/20                   -250.00 223.51     55,878.43                       224.04 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Sell       WDAY                       10/08/20                   -250.00 223.51     55,878.43                       224.04 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                    Common
M           Responsible Equity                                                           Sell       WDAY                       10/08/20                   -250.00 223.62     55,905.50                       224.04 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                      Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible    Merrill Lynch Credit                                                    Common
M           Responsible Equity                                                           Sell       WDAY                       10/08/20                   -250.00 223.62     55,905.50                       224.04 Bloomberg
                                 Equity Fund - Bank of New York   Products, LLC-Algo                                                      Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                            Common
M           Responsible Equity                                    VIRTU Financial        Buy        WST                        10/08/20                    723.21 291.47    -210,795.85                      291.26 Bloomberg
                                 Equity Fund - Bank of New York                                                                           Stock
            Fund




                                                                                                               3
                                            Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                           Entered 01/25/21 18:52:30                        Page 5 of 7




TradeType           Fund                     Portfolio                        CTPY           SideCode               Instrument            TradeDate    InstType   Commitment      Price   ExcValue       IssuerAnalyst   LastPrice LastPriceSource

            Highland Socially
                                 Highland Socially Responsible                                                                                        Common
M           Responsible Equity                                      VIRTU Financial          Buy         WST                              10/08/20                    1,285.71 291.47     -374,748.17                       291.26 Bloomberg
                                 Equity Fund - Bank of New York                                                                                       Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible                                                                                        Common
M           Responsible Equity                                      VIRTU Financial          Buy         WST                              10/08/20                      241.07 291.47      -70,265.28                       291.26 Bloomberg
                                 Equity Fund - Bank of New York                                                                                       Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      Merrill Lynch Credit                                                              Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                      241.07 290.45      -70,020.09                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     Products, LLC-Algo                                                                Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      Merrill Lynch Credit                                                              Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                      428.57 290.45     -124,480.16                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     Products, LLC-Algo                                                                Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      Merrill Lynch Credit                                                              Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                       80.36 290.45      -23,340.03                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     Products, LLC-Algo                                                                Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      ROBERT W BAIRD & CO                                                               Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                    1,285.71 292.22     -375,705.64                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     INC                                                                               Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      ROBERT W BAIRD & CO                                                               Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                    2,285.71 292.22     -667,921.14                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     INC                                                                               Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible      ROBERT W BAIRD & CO                                                               Common
M           Responsible Equity                                                               Buy         WST                              10/08/20                      428.57 292.22     -125,235.21                       291.26 Bloomberg
                                 Equity Fund - Bank of New York     INC                                                                               Stock
            Fund
            Highland Socially
                                 Highland Socially Responsible
M           Responsible Equity                                      JPMorgan Chase Bank      SellShort   ALLY US 10/16/20 C29             10/08/20    Options          -600.00     0.48    28,800.00                          0.51 Bloomberg
                                 Equity Fund - PB JEFF
            Fund
            Highland Socially
                                 Highland Socially Responsible
M           Responsible Equity                                      JPMorgan Chase Bank      Buy         ALLY US 10/16/20 P26             10/08/20    Options           600.00     0.43    -25,800.00                         0.38 Bloomberg
                                 Equity Fund - PB JEFF
            Fund
            Highland Socially
                                 Highland Socially Responsible
M           Responsible Equity                                      JPMorgan Chase Bank      Buy         FRC US 10/16/20 P110             10/08/20    Options           100.00     0.30     -3,000.00                         0.30 Bloomberg
                                 Equity Fund - PB JEFF
            Fund
                                                                                                         BCP Renaissance Parent L.L.C.
                                                                    Morgan Stanley Senior                                                                                                               Sahan
M           Nexbank SSB          Nexbank, SSB                                                Sale        Initial Term Loan @ LIBOR 3.5%   10/08/20    Loan        -6,000,000.00   92.50 5,550,000.00                         93.16 LoanX 7
                                                                    Funding, Inc.                                                                                                                       Abayarathna
                                                                                                         10/31/2024
            NexPoint Merger      Highland Merger Arbitrage Fund -   Bloomberg Tradebook                                                               Common
M                                                                                            Buy         EV                               10/08/20                   17,717.00    59.76 -1,058,716.54                        60.65 Bloomberg
            Arbitrage Fund       Bank of New York                   LLC-Pairs                                                                         Stock
            NexPoint Merger      Highland Merger Arbitrage Fund -   Goldman Sachs Credit                                                              Equity
M                                                                                            Sell        GSAH/WS                          10/08/20                    -1,000.00    1.92      1,920.00                         1.85 Bloomberg
            Arbitrage Fund       Bank of New York                   Partners L.P. - Direct                                                            Warrants


                                                                                                                          4
                                                Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                          Entered 01/25/21 18:52:30                    Page 6 of 7




TradeType            Fund                       Portfolio                        CTPY            SideCode             Instrument          TradeDate    InstType   Commitment     Price   ExcValue      IssuerAnalyst   LastPrice LastPriceSource

            NexPoint Merger         Highland Merger Arbitrage Fund -                                                                                  Common
M                                                                      SG Cowen and Co          Buy         IMMU                           10/08/20                   7,900.00   85.48   -675,315.70                       85.73 Bloomberg
            Arbitrage Fund          Bank of New York                                                                                                  Stock
            NexPoint Merger         Highland Merger Arbitrage Fund -   Bloomberg Tradebook                                                            Common
M                                                                                               Buy         MR                             10/08/20                    406.00     5.41     -2,196.46                        5.40 Bloomberg
            Arbitrage Fund          Bank of New York                   LLC-Pairs                                                                      Stock
            NexPoint Merger         Highland Merger Arbitrage Fund -                                                                                  Common
M                                                                      SG Cowen and Co          Buy         MYOK                           10/08/20                   8,000.00 220.56 -1,764,474.40                       220.67 Bloomberg
            Arbitrage Fund          Bank of New York                                                                                                  Stock
            NexPoint Merger         Highland Merger Arbitrage Fund -   Goldman Sachs Credit                                                           Common
M                                                                                               Buy         PRCP                           10/08/20                  12,000.00    6.89    -82,627.20                        6.87 Bloomberg
            Arbitrage Fund          Bank of New York                   Partners L.P. - Direct                                                         Stock
            NexPoint Merger         Highland Merger Arbitrage Fund -   Goldman Sachs Credit                                                           Common
M                                                                                               Buy         PRCP                           10/08/20                  12,000.00    6.85    -82,208.40                        6.87 Bloomberg
            Arbitrage Fund          Bank of New York                   Partners L.P. - Direct                                                         Stock
            NexPoint Merger         Highland Merger Arbitrage Fund,
M                                                                      SG Cowen and Co          SellShort   GNW US 01/21/22 C5.5           10/08/20   Options          -150.00    0.06       900.00                         0.06 Bloomberg
            Arbitrage Fund          L.P. - JEFF
            NexPoint Merger         Highland Merger Arbitrage Fund,
M                                                                      SG Cowen and Co          Buy         IMMU US 11/20/20 P80           10/08/20   Options           79.00     1.90    -15,010.00                        1.90 Bloomberg
            Arbitrage Fund          L.P. - JEFF
            NexPoint Merger         Highland Merger Arbitrage Fund,    Bloomberg Tradebook                                                            Common
M                                                                                               SellShort   MS                             10/08/20                 -10,334.00   48.13   497,412.62                        49.00 Bloomberg
            Arbitrage Fund          L.P. - JEFF                        LLC-Pairs                                                                      Stock
            NexPoint Merger         Highland Merger Arbitrage Fund,
M                                                                      SG Cowen and Co          Buy         MYOK US 11/20/20 P210          10/08/20   Options           80.00     3.09    -24,750.00                        3.20 Bloomberg
            Arbitrage Fund          L.P. - JEFF
            NexPoint Merger         Highland Merger Arbitrage Fund,    Bloomberg Tradebook                                                            Common
M                                                                                               SellShort   SWN                            10/08/20                    -758.00    2.92     2,213.36                         2.89 Bloomberg
            Arbitrage Fund          L.P. - JEFF                        LLC-Pairs                                                                      Stock
                                                                                                                                                      Common
M           Red River CLO, Ltd.     Red River CLO (Hudson) - Float     Wolfe Research Securities Sale       AVYA                           10/08/20                  -3,365.00   18.69    62,893.87 Pod B                  18.95 Bloomberg
                                                                                                                                                      Stock
                                                                                                                                                      Common
M           Rockwall II             ROCKWALL II                        Wolfe Research Securities Sale       AVYA                           10/08/20                 -22,619.00   18.69   422,762.68 Pod B                  18.95 Bloomberg
                                                                                                                                                      Stock
                                                                                                                                                      Common
M           South Fork CLO Ltd.     Southfork - Float                  Wolfe Research Securities Sale       AVYA                           10/08/20                  -5,082.00   18.69    94,985.63 Pod B                  18.95 Bloomberg
                                                                                                                                                      Stock
                                                                                                                                                      Common
M           Stratford CLO, Ltd.     Stratford CLO                      Wolfe Research Securities Sale       AVYA                           10/08/20                 -15,524.00   18.69   290,152.87 Pod B                  18.95 Bloomberg
                                                                                                                                                      Stock
                                                                                                                                                      Common
M           Westchester CLO, Ltd.   WESTCHESTER CLO, LTD.              Wolfe Research Securities Sale       AVYA                           10/08/20                 -16,817.00   18.69   314,319.82 Pod B                  18.95 Bloomberg
                                                                                                                                                      Stock



                                                                                                                                                                                                                                    To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                    Siepe ™




                                                                                                                                                                                                                 Powered by




                                                                                                                           5
                                                        Case 21-03000-sgj Doc 48-11 Filed 01/25/21                                                        Entered 01/25/21 18:52:30                                   Page 7 of 7




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  6
